Citation Nr: 0948876	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  05-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether it was appropriate to terminate the Veteran's 
nonservice-connected disability pension benefits effective 
April 1, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 
1962 to June 1966.  He was subsequently in the Naval 
Reserves, including on active duty from November 1973 to 
February 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2004 administrative decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, terminating the Veteran's nonservice-connected 
pension retroactively effective from April 1, 1997.

In this decision the Board is deciding whether there is a 
valid debt and, therefore, whether it was appropriate to 
terminate the Veteran's pension benefits as of the date 
indicated.  Since, however, his representative has more 
recently indicated in October and November 2009 statements 
that, assuming there is a valid debt, the Veteran is 
requesting a waiver of this debt, the Board must remand this 
additional downstream issue to the RO via the Appeals 
Management Center (AMC).


FINDINGS OF FACT

1.  The Veteran was granted a nonservice connected disability 
pension effective May 31, 1995, based on no family income.

2.  In 1997 he and his child began receiving Social Security 
benefits and later, in 2001, his spouse.

3.  Because of his and his child's receipt of these Social 
Security benefits, his combined family income exceeded the 
maximum permissible limit since April 1, 1997, for payment of 
a VA pension, and VA only later learned that he had been 
impermissibly receiving a VA pension - despite this 
excessive income, resulting in an overpayment of $42,550.


CONCLUSION OF LAW

The termination of nonservice-connected pension benefits, 
effective April 1, 1997, including the $42,550 overpaid, was 
appropriate.  38 U.S.C.A. §§ 1541, 1543, 5107 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.275, 3.660 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  But this debt and 
waiver claim at issue involves Chapter 53 of Title 38 of the 
Unites States Code, and therefore the duty to notify and 
assist provisions of the VCAA do not apply.  Lueras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132, 138 (2002); see also 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009).  In fact, the U. S. Court of 
Appeals for Veterans Claims (Court) has confirmed that the 
Barger holding regarding the inapplicability of the VCAA to 
waiver of debt claims includes the specific pension issue 
presented here.  Reyes v. Nicholson, 21 Vet. App. 370, 379-
380 (2007).  

Although the VCAA does not apply, the Board sees the RO 
nonetheless notified the Veteran of the relevant statutes and 
regulations in its July 2005 statement of the case (SOC).  In 
the August 2004 Debt Management Center (DMC) letter to the 
Veteran, he was notified of the amount of his debt and 
informed of his appellate rights - including his right to a 
hearing.  He also received information regarding the 
specifics of obtaining a waiver of recovery of this debt.  He 
has not identified any additional evidence that needs to be 
obtained.  So he has been appropriately notified of the 
governing statutes and regulations and given the opportunity 
to submit any additional evidence he might have to support 
his waiver request.  Accordingly, the Board will address the 
merits of this request.

II.  Validity of the Debt

The Veteran contends he is not obligated for the debt in 
question because he was not paid any money for his wife and 
child, he notified VA of his Social Security income, and he 
was informed every year that he had been computer checked and 
that no change was necessary.  However, for the reasons and 
bases discussed below, the Board finds there is a valid debt.

Pension is a benefit payable by VA to a wartime Veteran who 
is permanently and totally disabled from nonservice-connected 
disability not the result of his or her willful misconduct.  
38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3(a)(3).  This benefit 
is paid at a rate prescribed by law, reduced by the amount of 
the Veteran's annual family income.  38 U.S.C.A. § 1521.

An overpayment is created, and resultant debt, when VA 
determines that a beneficiary or payee has received monetary 
benefits to which he or she is not entitled.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.962.  An overpayment may arise from 
virtually any benefits program administered pursuant to VA 
law, including pension, compensation, dependency and 
indemnity compensation (DIC), education or educational 
assistance benefits and subsistence allowance, insurance 
benefits, burial and plot allowances, clothing allowance, and 
automobile or other conveyance and adaptive equipment 
allowances.  38 C.F.R. § 1.956(a).

For the year 1997, the maximum allowable family income for a 
Veteran with two dependents was $12,560.00.

Turning now to the facts of this particular case at hand.  
The Veteran filed for nonservice-connected pension benefits 
in June 1995.  He entered a zero dollar amount in the columns 
for the amount of Social Security income received by him and 
his wife, but he checked the box for Social Security claim 
pending.  He did not complete the column for his child's 
income.  The RO subsequently granted a nonservice-connected 
pension in a December 1995 decision, effective retroactively 
to May 31, 1995.

A January 1996 letter informed the Veteran that the amount of 
his monthly nonservice-connected pension was calculated based 
on him, his spouse and his child receiving $0 of Social 
Security income.  

Also in January 1996, the Veteran submitted a statement 
indicating "I am unable to provide you with a Social 
Security award letter at this time.  My claim for 
Social Security is still pending.  When a decision is made I 
will submit the letter."

In April 1996, the Veteran submitted an Improved Pension 
Eligibility Verification Report (EVR, VA Form 21-0517), 
indicating that he, his spouse and his child were still 
receiving $0 in Social Security income.  

In March 1999, the RO informed the Veteran of their intent to 
reduce his monthly rate - effective December 1998, based on 
his receipt of Social Security in the annual amount of 
$9,450.  In response, he submitted a financial statement 
listing his Social Security income as $787 per month and 
listing no Social Security income for his wife or child.  He 
also submitted a waiver request for the $2,319 overpayment 
created by the adjustment of his award to reflect his Social 
Security income.  That waiver was granted in March 2000.

In December 2002, the Veteran was notified of a cost-of-
living adjustment to his award.  The letter listed his Social 
Security income as $10,424.  The letter also included a 
statement "You must still tell VA if a family member (a 
Spouse or child) begins receiving Social Security payments or 
starts getting other income, such as:  earnings, interest 
from bonds or savings, pension or other payments from anyone, 
money or property you inherit." 

In February 2004, the Veteran applied for an increase in his 
nonservice-connected disability rating.  In April 2004 he was 
granted a higher level of pension, i.e., special monthly 
pension (SMP), because he was housebound.  When calculating 
his new award, VA contacted the Social Security 
Administration (SSA) to determine his then current Social 
Security income.  In response, VA was informed that his child 
had received Social Security income since March 1997 and his 
spouse since October 2001.

As a consequence of learning this, VA determined that based 
on the receipt of Social Security income by the Veteran and 
his child, his annual family income had exceeded the maximum 
income allowable for a Veteran with two dependents since 
April 1, 1997.  He was notified in May 2004 of VA's intent to 
terminate his benefits for this reason and, in April 2005, of 
the resulting overpayment of $42,552.

The Veteran completed forms on at least four occasions, in 
June 1995, January 1996, April 1996, and May 1999, which had 
asked for his, his spouse's and his child's Social Security 
income.  He also wrote a letter that he would submit the 
Social Security award when it was received.  He also was 
notified in March 1999 and December 2002 that his pension 
award was calculated based on his, his spouse's and his 
child's income.  So he clearly was aware of the established 
income limits for receiving this benefit and resultant need 
to immediately inform VA of any pertinent changes in his 
family income that might in turn impact his eligibility to 
continue receiving this benefit, and yet, he clearly did not.

As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  In order to challenge the validity of a debt based 
on sole administrative error, neither the Veteran's actions 
nor failure to act must have contributed to payment pursuant 
to the erroneous award.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 
3.500(b)(1).  This is simply not the case here as the Veteran 
knew, or at the very least should have known, that any change 
in his spouse's or child's income - including the receipt of 
Social Security income, would in turn affect the amount of 
his pension and, indeed, his eligibility to receive it.  
Written notification is considered adequate even if he did 
not actually read the notification because that was his 
responsibility, not VA's.



So the Board concludes the overpayment in question is indeed 
a valid debt because the Veteran received benefits (notably, 
pension) to which he was not entitled to inasmuch as he and 
his child, and later he, his spouse and his child, were 
simultaneously receiving Social Security income in excess of 
the maximum annual income allowed for a Veteran with two 
dependents.  He does not dispute that he received this 
additional money, and he also has never disputed the amount 
of indebtedness ($42,552).  Consequently, the termination of 
benefits was warranted and the overpayment in question is a 
valid debt.


ORDER

The termination of nonservice connected pension benefits was 
appropriate, and the resulting overpayment is a valid debt.


REMAND

III.  Whether the Veteran is Entitled to Waiver of Recovery 
of this Debt

The question of whether there is a valid debt is a 
preliminary consideration before addressing the matter of 
whether the Veteran is entitled to waiver of recovery 
of this debt.  See Schaper v. Derwinski, 1 Vet. App. 430, 
434-35 (1991).

But having determined there is a valid debt, the Board now 
turns its attention to this downstream waiver issue.  The 
Veteran's representative argued in statements recently 
submitted in October and November 2009 that VA should waive 
this debt because recovery of it would be against the notion 
of equity and good conscience and defeat the intended purpose 
of the pension benefit.  38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 
1.962, 1.963(a), 1.965.  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  
The decision reached should not be unduly favorable or 
adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and VA, (3) undue hardship (meaning 
whether collection would deprive the debtor of 
basic necessities), (4) defeat of the purpose for which the 
benefits were intended, (5) result in the unjust enrichment 
of the appellant, and (6) whether the appellant changed 
position to his detriment in reliance upon a granted VA 
benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

A finding of (1) fraud, (2) misrepresentation, or (3) bad 
faith in the creation of a debt is a statutory bar to waiving 
the recovery of it.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.962(b).

Here, though, the RO certified this case to the Board only on 
the issue of whether there is a valid debt (and, more 
specifically, whether it was appropriate to terminate the 
Veteran's VA pension payments) - not also on the related 
question of, assuming there is a valid debt, whether he is 
entitled to waiver of this debt.  This additional, albeit 
downstream, issue was not raised until his representative 
submitted the recent October and November 2009 statements.  
So if this additional issue has not already been considered, 
the Committee on Waivers and Compromises needs to issue a 
decision regarding this additional component of the claim 
before the Board has jurisdiction to consider it.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board generally does not 
have jurisdiction over an issue not yet adjudicated by the 
RO).



Accordingly, this component of the claim is REMANDED for the 
following additional development and consideration:

Subject to the timely filing requirements, 
refer this case to the Committee on 
Waivers and Compromises for a decision on  
whether the Veteran is entitled to waiver 
of recovery of the overpayment of pension 
benefits in the calculated amount of 
$42,550.  If a waiver is not granted to 
his satisfaction, send him a supplemental 
statement of the case (SSOC) concerning 
this downstream issue and give him an 
opportunity to submit additional evidence 
and/or argument in response before 
returning the file to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


